December 18, 2009


Mr. Bill Davis
Office of the Attorney General of Texas
PO Box 12548 (MC 059)
Austin, TX 78711-2548

Ms. Diana L. Faust
Cooper & Scully, P.C.
900 Jackson Street, Suite 100
Dallas, TX 75202
Mr. William Robert Burns
King & Spalding, LLP
1100 Louisiana, Ste 4000
Houston, TX 77002

Honorable Mary Murphy
14th District Court
500 Commerce Street, 3rd Floor
Dallas, TX 75202

RE:   Case Number:  08-0696
      Court of Appeals Number:  05-07-00845-CV
      Trial Court Number:  07-05675

Style:      THE UNIVERSITY OF TEXAS SOUTHWESTERN MEDICAL CENTER AT DALLAS
      v.
      LARRY M. GENTILELLO, M.D.

Dear Counsel:

      Today the Supreme Court of Texas  dismissed  as  moot  the  Motion  to
Dismiss and lifted the stay order issued  October  2,  2008  in  the  above-
referenced cause.  The Court issued a  per  curiam  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Lisa Matz     |
|   |Mr. Gary          |
|   |Fitzsimmons       |